Citation Nr: 1200236	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, claimed as an upper respiratory condition secondary to environmental hazards in the Persian Gulf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to April 1991 in support of Operation Desert Shield/Desert Storm, with actual presence in the Southwest Asia Theater of Operations from December 1990 to March 1991.  Commendations and awards include a Southwest Asia Service Medal with 2 Stars.  She also served on active duty for training from January 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bruxism, and service connection for chronic obstructive pulmonary disease claimed as upper respiratory condition due to environmental hazards in Southwest Asia.

In March 2009 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing is in the claims file.

In April 2010 the Board remanded the matter for provision to the Veteran of VA examinations.

In a July 2011 rating decision the RO granted service connection for bruxism.  Service connection having been granted, that issue is no longer on appeal.

The issue of service connection for an upper respiratory disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

REMAND

On VA examination in September 2010 the examiner opined that it is less likely as not that the Veteran's current respiratory disorder is due to or the result of service, to include exposure to environmental hazards, because there is no "confirmed respiratory disability/asthma or/treatment while in service."  However, an STR dated in December 1990 clearly shows that the Veteran's duties were restricted for at least one week secondary to an upper respiratory infection.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Moreover, the examiner did not advise as to whether there is a causal nexus between a belated onset of a chronic respiratory disorder/asthma and prior exposure to airborne hazards.  The evidence is thus inadequate for a decision in this matter.  38 C.F.R. § 3.326.  Remand for a new examination and opinion is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to obtain an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a claimed respiratory disorder, diagnosed post-service as asthma, began in service, or is related to some incident of active duty service, including the Veteran's exposure to environmental hazards.   

Inasmuch as there is evidence of upper respiratory symptoms while the Veteran was in the Persian Gulf; and inasmuch as the Veteran's claim is styled as "upper respiratory condition due to environmental hazards in the Gulf - smoke from burning oil fields," the examiner must state whether the Veteran's symptoms are attributable to medically known pathology; and, if so, provide respective diagnosis(s).

In formulating an opinion as to the etiology of each diagnosed upper respiratory disorder(s), the examiner is asked to consider the following significant facts: 

* The Veteran was deployed to the Persian Gulf from December 1990 to March 1991 in support of Operation Desert Shield/Desert Storm.

* The Veteran was exposed to frequent dust storms, smoke from burning oil fields, aircraft fumes, and other airborne hazards during her tour of duty in Saudi Arabia, and she was in Saudi Arabia during the Scud Missile Attacks. 

* The Veteran, who worked as a respiratory therapist during her service in the Persian Gulf, self medicated with Benadryl before seeking medical care from treatment providers. 

* A service treatment record dated in December 1990 contains the following remarks:  "Patient with URI.  Duties should be inside out of dust." 

* The Veteran admits to smoking during her active duty service in Saudi Arabia, and reports a history of smoking a pack per day. 

* Private treatment records dated in August 1999 relate the Veteran's report of a positive PPD test in 1995.

* Chest x-rays in December 2004 showed a tiny calcified granuloma in the right lung apex. 

* On VA examination, including pulmonary function testing, in January 2005, the diagnosis was mild chronic obstructive pulmonary disease and small airway reactive airway disease.   

* On VA examination, including pulmonary function testing, in September 2010, the diagnosis was "moderate obstructive ventilatory impairment. asthma."  

The claims file must be made available to, and reviewed by, the examiner, and a complete rationale for all opinions proffered must be set forth in the examination report.  

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report.  

2.  After completion of the foregoing, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


